

115 HR 5162 IH: Firearm Safety Act of 2018
U.S. House of Representatives
2018-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5162IN THE HOUSE OF REPRESENTATIVESMarch 5, 2018Ms. Kelly of Illinois (for herself, Mr. McGovern, Mr. Vargas, Mr. Lynch, Mr. Cummings, Ms. Clark of Massachusetts, Mr. Moulton, Mr. Ryan of Ohio, Mrs. Watson Coleman, Mrs. Carolyn B. Maloney of New York, Mr. Yarmuth, Mr. Gutiérrez, Mr. Schiff, Mr. Cárdenas, Mr. DeSaulnier, Mr. Meeks, Ms. McCollum, Ms. Wasserman Schultz, Mr. Keating, Mr. Danny K. Davis of Illinois, Ms. Plaskett, and Ms. Brownley of California) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Consumer Product Safety Act to remove the exclusion of pistols, revolvers, and other
			 firearms from the definition of consumer product in order to permit the
			 issuance of safety standards for such articles by the Consumer Product
			 Safety Commission.
	
 1.Short titleThis Act may be cited as the Firearm Safety Act of 2018. 2.Removal of exclusion of firearms from the definition of consumer productSection 3(a)(5) of the Consumer Product Safety Act (15 U.S.C. 2052(a)(5)) is amended by striking subparagraph (E) and redesignating subparagraphs (F) through (I) as subparagraphs (E) through (H), respectively.
		